Case 18-33926-hdh7 Doc 317
                       312 Filed 07/21/21                 Entered 07/21/21 09:47:05
                                                                           00:16:27        Page 1 of 8
                                                                                                     7



Norred V. Norred | State Bar No. 24045042
NORRED LAW, PLLC | 515 E. Border Street |Arlington, Texas 76010
Telephone: (817) 704-3984 | warren@norredlaw.com
Attorney for Larry Reynolds

                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

In re:
Mansfield Boat and RV Storage, LLC,                               Case No. 18-33926-hdh7
                                                                        Chapter 7
                Debtor,


                   LARRY REYNOLDS’S MOTION TO REQUIRE THE
                  TRUSTEE TO ABANDON PROPERTY OF THE ESTATE

TO THE HONORABLE HARLIN D. HALE, UNITED STATES BANKRUPTCY JUDGE:

     NO HEARING WILL BE CONDUCTED HEREON UNLESS A WRITTEN
     RESPONSE IS FILED WITH THE CLERK OF THE UNITED STATES
     BANKRUPTCY COURT AT THE EARLE CABELL FEDERAL BUILDING
     1100 COMMERCE ST., RM. 1254 DALLAS, TX 75242-1496 BEFORE CLOSE
     OF BUSINESS ON AUGUST 11, 2021, WHICH IS AT LEAST 21 DAYS FROM
     THE DATE OF SERVICE HEREOF.

     ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE CLERK,
     AND A COPY SHALL BE SERVED UPON COUNSEL FOR THE MOVING
     PARTY PRIOR TO THE DATE AND TIME SET FORTH HEREIN. IF A
     RESPONSE IS FILED A HEARING MAY BE HELD WITH NOTICE ONLY
     TO THE OBJECTING PARTY.

     IF NO HEARING ON SUCH NOTICE OR MOTION IS TIMELY
     REQUESTED, THE RELIEF REQUESTED SHALL BE DEEMED TO BE
     UNOPPOSED, AND THE COURT MAY ENTER AN ORDER GRANTING
     THE RELIEF SOUGHT OR THE NOTICED ACTION MAY BE TAKEN.

        Larry Reynolds files this Motion to Require the Trustee to Abandon Property of the

Estate (“Motion”) under 11 U.S.C. 554(b) and Federal Rule of Bankruptcy Procedure 6007(b),

which gives the Court the authority to order the abandonment of property of the estate that is

burdensome to the estate or that is of inconsequential value and benefit to the estate.




18-33926, Larry Reynolds’s Motion for Abandonment of Property—Page 1
Case 18-33926-hdh7 Doc 317
                       312 Filed 07/21/21               Entered 07/21/21 09:47:05
                                                                         00:16:27      Page 2 of 8
                                                                                                 7




1.      On December 3, 2018, Mansfield Boat and RV Storage, LLC (“Mansfield”) filed a

chapter 11 petition in the above-captioned bankruptcy proceeding (Doc. 1).

2.      On April 8, 2019, the Court entered an order converting the case to chapter 7 (Doc. 98).

3.      Scott M. Seidel is the chapter 7 trustee administering this case (“Trustee” or "Seidel").

4.      On December 18, 2018, Mansfield scheduled claims against Pender Capital on Line 74 of

Schedule A/B “Counterclaim for DTPA and Fraud” as potential assets of the estate (“Pender

Claim”) (Doc. 29). The Pender Claim was further clarified on Mansfield’s Amended Schedule

A/B as “Counterclaim for DTPA and Fraud and tortuous interference v. Pender (amount

requested $1,000,000, Value unknown” (Doc. 51).

5.      Reynolds is not aware of any claims, lawsuits, or demands made against Pender Capital

in connection with the Pender Claim listed on Mansfield’s schedule. In fact, Reynolds has

repeatedly inquired as to Mr. Seidel’s interest in assigning, pursuing, abandoning, or selling the

Pender Claims since at least April 1, 2021.

6.      Based on the lack of interest in the Pender Claims by Mr. Seidel, Reynolds sought to

have the Pender Claims abandoned so that he could pursue these items.

7.      More than two years have passed since this case was converted to chapter 7 and Seidel

appointed trustee. Seidel has collected funds from several sources, but had taken no action on the

Pender Claims until Reynolds urged their abandonment in a draft of this motion and requested

conference on July 14, 2021. Seidel's response was that he was opposed to the abandonment, and

followed up that response on July 16 with an announcement of a full-fledged auction between

Reynolds and Pender, the creditor represented by Land Murphy and also Seidel in this case.




18-33926, Larry Reynolds’s Motion for Abandonment of Property—Page 2
Case 18-33926-hdh7 Doc 317
                       312 Filed 07/21/21               Entered 07/21/21 09:47:05
                                                                         00:16:27       Page 3 of 8
                                                                                                  7




8.       Reynolds has sought to obtain these claims in settlement in this case for months, but only

during this most recent communication with Seidel and facing this motion to abandon did the

Seidel act as though the Pender Claim had value, acting all this time as though the claim (1) was

burdensome to the estate or (2) was of inconsequential value and benefit to the estate.

9.       What this series of events reveals is that Seidel's counsel, Land Murphy, has acted to

benefit his brother-owned company, Pender Capital, a creditor and adversary in this bankruptcy

and a number of cases concerning Reynolds and the debtor. Murphy has advised Seidel and acted

to ensure that the estate did not dispose of the claims or allow them to be useful to Reynolds.

10.      Seidel has allowed Murphy and his real client, Pender Capital to hold onto these claims

because the wrongful foreclosure would be helpful to the ongoing case against successor

organizations in MBRV I, LLC, et al., v. Larry J. Reynolds, in Cause No. 48-315357-20, before

the 48th District Court in Tarrant County, Texas (or even a new suit against Pender).

11.      Now, at the end of the bankruptcy when the true debt owed by the estate is less than

$3000 (ignoring the unnecessary explosion of legal fees claimed by Seidel and Murphy), Seidel

announces an auction by email on July 16, 2021, with the phrasing, " Thank you both for

pointing out this asset," as though Reynolds has never made him aware of his desire for the asset.

Then he follows with the following announcement:

      It is my intention not to abandon but to sell the estate’s interest in the claims against
      Pender. I have a $10,000 deposit from Pender, who has offered $20,000 for the claims. I
      am working on a Motion to Sell and envision a requirement of a $10,000 good faith
      deposit from any court approved interested buyer, refundable only should the court tell
      me to return the funds or I not be prepared to close or if they are approved but not the
      successful bidder. The deposit is due in 2 weeks by cashier’s check delivered to my
      address below. The sale will be without warranty or recourse and a “quit claim” of the
      estate’s claims against Pender. Please let me know if you have any questions or
      comments. I am around to discuss.

See Exhibit 1, attached.



18-33926, Larry Reynolds’s Motion for Abandonment of Property—Page 3
Case 18-33926-hdh7 Doc 317
                       312 Filed 07/21/21                      Entered 07/21/21 09:47:05
                                                                                00:16:27              Page 4 of 8
                                                                                                                7




12.      Though Seidel and Murphy refused to discuss sale of the claims against Pender many

times, Seidel thus claims that he has suddenly learned of their value, has developed a plan for

selling the Pender Claim, and has already received a $10,000 deposit from his own attorney, who

happens to be the party most hostile to Reynolds and has benefitted by the fact that the Pender

Claim has been tied up in this bankruptcy estate for two years.

13.      Seidel's behavior in this matter militates against any conclusion that he is acting to

maximize the estate or faithfully discharge his duties. Certainly his hired counsel has

purposefully acted to capitalize on Reynolds's errors, creating a narrative that Reynolds is a

deliberate thief, though Pender filed its proof of claim for more than $7 million...a month after

Pender foreclosed on the securing real property and the debt had been eliminated.1

14.      Besides the Pender-associated debt that was eliminated in March of 2019 but was the

basis of a $7 million imaginary proof of claim, the real debt associated with this bankruptcy has

never been more than a few thousand dollars. But that has not stopped Land Murphy to "advise"

Scott Seidel in this case to keep this case alive and not challenge any claims2, leaving parties in

interest to eliminate the phantom debts. But Murphy and Seidel have continued to support a

narrative which successfully resulted in the imprisonment of Larry Reynolds for six months

while they use every possible excuse to drain this bankruptcy of any potential payout back to the

debtor, while also conspiring to keep Reynolds as vulnerable as possible.

15.      What appears clear is that the trustee ignored Reynolds’s prior inquiries into the claims

until this motion was drafted, and now acts to deprive Reynolds at breakneck speed in an open

partnership to deprive him of the claims he has sought for months.
1
   Reynolds is considering a motion for sanctions against Pender and Murphy under Rule 11 for the meritless proof of
claim filed. The history of this case suggests that such a motion will be used to justify more attorney fees to be
claimed and the estate deprived further, and delay the resolution of this case even longer.
2
  In the present case, Reynolds and his wife have objected to multiple claims, all of which either have been
adjudicated in favor of eliminating claims or are on their way to doing so, with the result that the only substantive
claims are attorney-trustee claims for prosecuting Reynolds over the unpermitted transfer occurring early in the case.

18-33926, Larry Reynolds’s Motion for Abandonment of Property—Page 4
Case 18-33926-hdh7 Doc 317
                       312 Filed 07/21/21               Entered 07/21/21 09:47:05
                                                                         00:16:27      Page 5 of 8
                                                                                                 7




16.     The undersigned is aware that the Pender Claim is valuable only to Pender (again, which

is owned in part by the brother of Land Murphy, the trustee’s attorney in this case) and Larry and

Janice Reynolds. Based on the unclean hands of Murphy and by extension his client, the trustee,

it would be grossly unfair for the Court to reward their behavior and now, two years into the

case, to suddenly discover the Pender Claim has value and play these games.

17.     The Court can also observe that Pender and the trustee will continue to be paid for all

their time fighting over even this motion to abandon, and then get back all the money that they

pay for litigating the issue from the estate.

18.     Maybe the right answer was an earlier auction, conducted when the Pender Claim was

identified, or should have been. But at this point, the Court should not reward a litigant wearing

at least three hats (trustee’s attorney, creditor, and now bidder for claims), and wearing those hats

to expertly bleed the estate dry.

19.     Therefore, Reynolds asks this Court to enter an Order providing that the trustee shall

abandon the Pender Claim.

20.     Larry Reynolds reserves his right to amend this motion any time before it is heard.

        WHEREFORE, PREMISES CONSIDERED, Larry Reynolds prays that the Court enter

an Order providing that the trustee shall abandon the Pender Claim, as well as general relief.

                        Respectfully submitted:

                        By: /s/ Warren V. Norred
                        Warren V. Norred, State Bar No. 24045042, warren@norredlaw.com
                        Norred Law, PLLC
                        515 E. Border St., Arlington, Texas 76010
                        O: (817) 704-3984; F: (817) 524-6686
                        Attorney for Larry Reynolds




18-33926, Larry Reynolds’s Motion for Abandonment of Property—Page 5
Case 18-33926-hdh7 Doc 317
                       312 Filed 07/21/21               Entered 07/21/21 09:47:05
                                                                         00:16:27      Page 6 of 8
                                                                                                 7




                               CERTIFICATE OF CONFERENCE

       I hereby certify that my office contacted Mr. Seidel regarding the relief sought in this
motion. He indicated that he opposed the relief sought by the motion.

                                                        / s/ Warren V. Norred
                                                        Warren V. Norred


                                  CERTIFICATE OF SERVICE

        I hereby certify that on July 21, 2021, a true and correct copy of the above document
shall be served via electronic means, if available, and by regular, first-class mail, to:

Via CM/ECF and US Mail to Claimant(s):                  Via CM/ECF to Chapter 7 Trustee:
   Pender Capital Asset Based                           Scott M. Seidel
   Lending Fund I, LP                                   6505 W. Park Blvd., Suite 306
   c/o Eric M. English                                  Plano, TX 75093
   Porter Hedges LLP
   Houston, TX 77002

    And all via regular, first-class mail to those on the creditor matrix which is attached.

                                                        / s/ Warren V. Norred
                                                        Warren V. Norred

                         DECLARATION OF WARREN V. NORRED

My name is Warren V. Norred, and I declare under penalty of perjury under the laws of the
United States of America that the following is true and correct.
 1. I have served as counsel for Larry Reynolds in the above-referenced suit since 2020.

 2. Exhibits 1 and 2 come from my email storage. I can recall receiving the email that is
    provided as Exhibit 1 from Scott Seidel and sending the email provided as Exhibit 2. Both
    are true copies from my email, which I generally maintain as business records until a case is
    closed and at least two years have passed.

 3. The factual allegations in the above Motion to Abandon are accurate to the best of my
    understanding.

Executed on July 20, 2021,



                        Warren V. Norred



18-33926, Larry Reynolds’s Motion for Abandonment of Property—Page 6
Case 18-33926-hdh7 Doc 317
                       312 Filed 07/21/21               Entered 07/21/21 09:47:05
                                                                         00:16:27   Page 7 of 8
                                                                                              7




                                             EXHIBIT 1




                                             EXHIBIT 2




                                 (Red rectangle added for emphasis.)

18-33926, Larry Reynolds’s Motion for Abandonment of Property—Page 7
Case
 Case18-33926-hdh7
      18-33926-hdh7Doc
                    Doc312-1
                        317 Filed
                             Filed07/21/21
                                   07/21/21 Entered
                                             Entered07/21/21
                                                     07/21/2109:47:05
                                                              00:16:27 Page
                                                                        Page81ofof81




                      United States Bankruptcy Court
                               Northern District of Texas
                                    Dallas Division

 In re:
 Mansfield Boat and RV Storage, LLC,                 Case No. 18-33926-hdh7
                                                           Chapter 7
              Debtor(s),


            ORDER GRANTING LARRY REYNOLDS’S MOTION TO
      REQUIRE THE TRUSTEE TO ABANDON PROPERTY OF THE ESTATE

       The Court ORDERS as follows:

       Scott Seidel, the duly appointed Chapter 7 Trustee, is ORDERED to abandon

 the Pender Claims (as defined in the Motion).
